 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. CR18-212BAT
CR19-144MLP
Vv.

CLARENCE AP ITE, JR.
CE APPLEWHITE, JR., DETENTION ORDER

Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to motions brought by the
United States and based upon the factual findings and statement of reasons for detention
hereafter set forth, finds that no condition or combination of conditions which the defendant can
meet will reasonably assure the appearance of the defendant as required and the safety of any
other person and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

(1) Defendant has been charged in two separate CVB misdemeanor matters for
Theft/Embezzlement of US Property. The Court scheduled trial for both matters on December
19, 2019, Defendant failed to appear at trial and a warrant was issued. Defendant has an

extensive history of failures to appear, non-compliance while on terms of supervision,

DETENTION ORDER - 1

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

commission of new offenses while on supervision, and possible substance abuse. Defendant is
viewed as a risk of danger based on his criminal history, active warrants, and pending charges.

It is therefore ORDERED:

(1) Defendant shall be detained pending a status hearing set for January 2, 2020 and
committed to the custody of the Attorney General for confinement in a correctional facility
separate, to the extent practicable, from persons awaiting or serving sentences, or being held in
custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the:
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.

DATED this a day of Qeombe, 2019.
jal LAW Mh

PAULA L. MCCANDLIS
United States Magistrate Judge.

DETENTION ORDER - 2

 
